Title: To James Madison from George W. Erving, 9 September 1802 (Abstract)
From: Erving, George W.
To: Madison, James


9 September 1802, American Consulate, London. Encloses a copy of a letter from the U.S. consul at Tangier “announcing the establishment of peace” between the U.S. and Morocco. Has forwarded “proper notice of this pleasing circumstance” to U.S. consuls in Great Britain, Holland, and Germany.
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 1 p. Enclosure (1 p.) is a copy of a circular letter from James Simpson, 12 Aug. 1802 (a copy addressed to Josef Yznardy is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:232).



   
   A full transcription of this document has been added to the digital edition.

